Citation Nr: 1818578	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 30, 2010, for the grant of a 100 percent rating for service-connected schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1972 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.     

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1. The Veteran filed an informal claim for a rating in excess of 70 percent for service-connected schizoaffective disorder that was received by VA on April 24, 2008.  

2. The date it became factually ascertainable that a 100 percent rating for the Veteran's service-connected schizoaffective disorder was March 17, 2008.  


CONCLUSION OF LAW

The criteria for an effective date of March 17, 2008, but not earlier, for schizoaffective disorder have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to applicable law and regulation, except as otherwise provided, the effective date of an award of compensation based upon an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2017).

The general rule for claims for increased ratings is that the award is effective the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2017).  The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017). 

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2), (r) (2017).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C. § 5109A(a) (2012) and 38 C.F.R. § 3.105(a) (2017).

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2017).  Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  A treatment note may constitute an informal claim for increase. 38 C.F.R. § 3.157 (2017). 

In this case, the Veteran was initially granted service connection for schizoaffective disorder in a March 1998 rating decision and assigned a 30 percent rating, effective October 5, 1995.  An April 1998 rating decision assigned an effective date of service connection for schizoaffective disorder of August 1, 1994.   A May 2001 rating decision increased the Veteran's schizoaffective disorder to 70 percent, effective August 1, 1994.  

A review of the record shows that Veteran filed an informal claim for an increased rating for schizoaffective disorder that was received by VA on April 24. 2008.  Accompanying that claim for increase, was March 2008 VA Medical Center treatment notes which showed that the Veteran's service-connected schizoaffective disorder had increased in severity.  However, it appears that the RO did not acknowledge the April 2008 claim for increase.  Rather, the RO took action on a subsequent December 2010 claim for an increased rating.  100 percent rating was assigned for the Veteran's schizoaffective disorder based on a VA examination obtained in conjunction with the acknowledged December 2010 claim for increase.  

The record is clear that the Veteran submitted an informal claim for a rating in excess of 70 percent for his schizoaffective disorder that was received by VA on April 24, 2008, and which, under the version of the pertinent regulation in effect at that time, would be considered as the effective date for the increase to 100 percent. 38 C.F.R. § 3.155.  

The Board has considered whether an effective date prior to April 24, 2008, is warranted under the "look-back" provisions of 38 C.F.R. § 3.400(o)(2) and concludes that it is, in fact, warranted.  The record contains various VA treatment records for the period prior to April 24, 2008.  In that regard, the record reflects that the Veteran was admitted to an in-patient program for his service-connected schizoaffective disorder on March 17, 2008, following an attempted suicide.  The Veteran's attempted suicide, in conjunction with his other symptoms at the time, is productive of the criteria of a 100 percent rating.  Thus, the Board finds that it became factually ascertainable that the Veteran's schizoaffective disorder had increased in severity to warrant a 100 percent rating as of March 17, 2008.  

The Board has considered assigning a 100 percent rating for schizoaffective disorder prior to March 17, 2008.  However, there is no formal claim, informal claim, or indication of intent to file a claim of entitlement to an increased rating for schizoaffective disorder prior to April 24. 2008.  Further, there is no indication from the record that the Veteran disagreed with the 70 percent rating assigned in the May 2001 rating decision.  Therefore, an effective date prior to March 17, 2008, is not warranted.  


ORDER

Entitlement to an effective date of March 17, 2008, but not earlier, for the grant of a 100 percent rating for service-connected schizoaffective disorder is granted.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


